Title: From George Washington to Colonel Armand, 21 January 1779
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de


sir
Head Quarters Philadelphia 21st Jany 1779.

I have perused your letter of yesterday on the subject of recruiting your corps—In answer to it I must inform you, that when you and Count Pulaski declared your intention of quitting this Country—the consideration of the many inconveniences attending small independent Corps had determined me to recommend the incorporation of your troops and his.
The evident utility of such an arrangement, in retrenching a very considerable public expence—exclusive of other advantages which wd flow from it—prevents my losing sight of it—and obliges me to decline for the present entering into any of the measures which you propose relative to your Corps. I am &.
